GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge,
concurring.
The issue in this case is whether or not the U.S. Postal Inspectors had a right to make a warrantless search of over 1650 employee lockers. The inspectors were concerned about alleged drug use among employees. The search disclosed no drugs or evidence of drug sales.
It is my view that searches of this nature are appropriate but should be performed after application for and the issuance of a search warrant. Indeed, I read the Fourth Amendment to the U.S. Constitution to require such a search warrant. That amendment reads:
The right of the people to be secure in their persons, houses, papers, and ef*562fects, against unreasonable searches and seizures shall not be violated, and no Warrant shall issue, but upon probable cause supported by Oath or affirmation, and particularly describing the place to be searched, and the persons or things to be seized.
The Fourth Amendment right to a reasonable search can, however, be waived. The employees hired after 1973 expressly waived their rights under the Fourth Amendment when they signed Postal Service Form 4943, which reads in part ... “4. Locker is subject to inspection at any time by authorized personnel.” All of the named plaintiffs in the instant case signed the 1973 version of the form.1

. However, it may well be that employees hired prior to 1973 do have a legitimate claim to allege a violation of their Fourth Amendment rights. Prior to 1973, Form 4943 did not contain an explicit warning that lockers were subject to search. There was no evidence as to just how many employees were assigned their lockers before 1973 or how many of them, if any, were included in the search.